Citation Nr: 9917762	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  95-24 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits for artery puncture and 
impairment of the legs pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
in May 1997, the Board remanded this case for an additional 
Department of Veterans Affairs (VA) medical examination as 
part of which the examiner was to address certain questions 
pertinent to the veteran's claim on appeal.  The Board has 
reviewed the results of examinations conducted in June and 
December 1998, and finds that a reasonable effort was made by 
each examiner to address the questions set forth in the 
remand.  Consequently, the Board finds that the case is now 
ready for appellate consideration.


FINDING OF FACT

The claim for compensation benefits for artery puncture and 
impairment of the legs pursuant to 38 U.S.C.A. § 1151 is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The claim for entitlement to compensation benefits for artery 
puncture and impairment of the legs pursuant to 38 U.S.C.A. 
§ 1151 is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

There is no indication by competent authority of record 
showing disability or additional disability associated with 
artery puncture and impairment of the legs as a result of VA 
treatment.  

In his substantive appeal, dated in July 1995, the veteran 
asserts that he was left with chronic residuals of pain and 
weakness of the lower extremities as a result of an 
improperly conducted atherectomy by VA in July 1992.  He 
further asserts that he had a myocardial infarction (MI) 
while VA was carrying out the procedure.  However, in either 
case, the veteran has not offered medical evidence 
establishing a current and/or additional disability which is 
the result of VA treatment.  Consequently, the regional 
office (RO) has denied the claim, most recently noting that 
the rule regarding the benefit of the doubt did not apply 
because the preponderance of the evidence was unfavorable.

VA outpatient medical records from February and June 1991 
reflect diagnostic findings consistent with degenerative 
changes in the veteran's knees and ankles.

VA hospital records for the period of May to July 1992 
indicate that in May 1992, the veteran was admitted for a 5 
centimeter abdominal aortic aneurysm (AAA).  Evaluation 
following admission, including computed tomography (CT) scans 
and arteriograms, revealed a 5 centimeter AAA.  Thereafter, 
the veteran was seen by cardiology as required preoperatively 
and stress thallium revealed ischemia of the apex.  Cardiac 
catheterization revealed a tight proximal left anterior 
descending (LAD) artery stenosis.  At that time, it was 
believed that the veteran needed angioplasty before abdominal 
aortic surgery.  It was indicated that the veteran was 
scheduled for angioplasty on July 6, 1992 and discharged home 
for the 4th of July weekend.

A VA consent form, dated July 6, 1992 and signed by the 
veteran, reflects that the risks associated with the 
veteran's surgery scheduled on that date were heart attack, 
stroke, allergic reaction to dye, death, and injury to 
kidneys and blood vessels.

July 1992 VA hospital records reveal that the veteran 
underwent a percutaneous transluminal coronary angioplasty 
(PTCA) on July 6, 1992 that was complicated by dissection 
which was corrected by balloon.  Postoperative course was 
noted to have been complicated by gastrointestinal (GI) 
bleeding.  

The veteran reported that the day following the procedure, he 
developed severe aching pain in both lower extremities.  He 
further indicated that the pain was worsened by exertion, but 
that he did not feel weak.  The pain had improved since onset 
but was still present, and he further noted that he also had 
scoliosis and chronic low back pain.  X-rays of the lumbar 
spine were interpreted to reveal narrowing of the disc spaces 
at L4-5 and L5-S1, with moderate hypertrophic spurring at L3, 
L4 and L5.  Mild scoliosis was also noted to the right.  

Physical examination in the middle of July 1992 revealed no 
lower extremity weakness and mildly decreased vibration in 
the right toes.  Muscle tenderness to palpation was also 
noted in both lower extremities, but no swelling.  There were 
also areas of tenderness over the lumbar and thoracic spine.  
VA records reveal that the veteran was discharged from this 
admission on July 20, 1992.

VA outpatient records from early August 1992 reveal an 
impression which included status post MI, AAA increasing, and 
questionable leg weakness possibly related to a clot with 
resolving leg pain.  It was also noted that there was no 
evidence of vascular insufficiency.  The veteran's history of 
the complications which arose out of the PTCA was again noted 
with dissection and non-Q wave MI, and GI bleed.  It was also 
again noted that the veteran had bilateral leg weakness and 
pain.  Leg pain was noted to be decreasing and strength was 
improving.  Examination of the extremities revealed no edema.

A discharge summary from S. L. E. Hospital for the period of 
August to September 1992 reflect that the veteran was 
admitted for elective AAA repair.  It was noted that an 
aneurysm was discovered incidentally upon routine 
radiographic examination six months earlier, and that the 
veteran had complaints of left-sided abdominal pain.  It was 
also noted that the veteran had a history of coronary artery 
disease and status post PTCA in June 1992.  The veteran 
underwent an AAA repair on August 26, 1992, with a 16 
millimeter hemoshield graft and was discharged on September 
1, 1992.

VA outpatient medical records for the period of January 1993 
to April 1994 reflect that in January 1993, examination of 
the lower extremities revealed no edema, and this was also 
the case in October 1993, February 1994, and April 1994.  

An August 1994 VA medical summary based on a review of the 
veteran's medical records by the staff cardiologist at the VA 
medical center located at 2002 Holcombe, Houston, Texas, 
reflects that the veteran was admitted on May 26, 1992 to 
Surgical Service for evaluation of an AAA of approximately 
4.8 centimeters in size.  Upon preoperative evaluation, the 
veteran had an electrocardiogram which showed left bundle 
branch blockage.  Because of the high percentage of left 
bundle branch blockage, the veteran was sent for a cardiac 
catheterization which indicated a high-grade stenosis in the 
LAD artery.  

The veteran underwent an atherectomy of a coronary LAD lesion 
on July 6, 1992.  During the PTCA procedure (dilation of 
coronary artery), an arterial puncture was made to gain 
access in the right femoral artery for the procedure.  It was 
noted that this was not an injury, but a technical procedure 
used on most PTCA patients, and during the procedure, the 
coronary LAD artery developed a dissection which was an 
acceptable change in the arterial walls allowing an expansion 
of the vessel and the biopsy of the arterial plaque.

The summary then noted that the veteran developed a GI bleed 
approximately eight to ten hours after the atherectomy and 
that this problem may have been secondary to the Heparin 
(anticoagulation) medication used during his PTCA or may have 
been the result of stress secondary to the hospitalization.  
The veteran had no recurrent bleeding during his hospital 
stay and it was believed that his rectal bleeding was 
probably secondary to his hemorrhoids as determined by GI 
consultation.  

Additional VA outpatient records for the period of September 
1994 to March 1995 reflect that in September 1994, the 
veteran complained of leg cramps "all over," but that there 
was no edema of the lower extremities.  In December 1994, 
there was again no edema noted as to either leg and this was 
also noted in March 1995.

A July 1995 letter from the veteran's daughter reflects that 
the veteran was able to walk and exercise with greater ease 
prior to his July 1995 VA surgery than after the surgery.  
She went on to indicate that she and her husband moved in 
with her father to assist him and continued to do so until 
approximately six months after the surgery, at which time the 
veteran was able to ride a bicycle outdoors on his own, and 
she therefore believed that his legs were finally better and 
that she could return home.

November 1995 VA arteries/veins examination revealed that the 
veteran reported a history of undergoing a coronary angiogram 
with VA in 1992.  Subsequently, the veteran reported that he 
had weakness in his legs and was not able to ambulate and was 
wheel chair bound for approximately four months.  The veteran 
subsequently had a resection of an AAA in 1992 and had 
difficulty walking.  As time had gone by, the veteran 
indicated that his ability to walk had improved and the 
weakness and pain in the lower extremities had improved to 
some degree, but very little.  The veteran believed that the 
problem was related to the angiogram.  He felt weak in his 
legs and after walking approximately three blocks, he would 
have to stop because of the pain in his calves bilaterally, 
with the pain worse on the left.  With more exertion, he 
would feel pain in the thigh muscles.  

Examination of the back and spine revealed decreased dorsalis 
pedis pulses more on the right than on the left.  There were 
bilateral 2+ femoral pulses without bruit.  It was noted that 
the veteran had difficulty heel and toe walking, but that it 
could be done.  There was also limited range of motion on 
flexion and extension.  The diagnosis was probable vascular 
insufficiency causing claudication.

November 1995 VA peripheral nerves examination revealed the 
veteran's history of coronary artery disease and AAA, and 
that in July 1992, he underwent atherectomy of the coronary 
artery.  It was noted that the veteran's postoperative course 
was complicated by an upper GI bleed, probably secondary to 
ulcers, and a lower GI bleed secondary to Heparin.  Within 
two days of the procedure, he began complaining of calf and 
muscle pains bilaterally, in addition to leg weakness.  On 
examination, he had evidence of iliopsoas weakness with 
normal peripheral pulses.  

He continued to complain of myalgias which were worse with 
walking and became increasingly difficult.  He was evaluated 
neurologically and one neurologist found decreased vibration 
in the toes.  Clinical diagnosis was that of myalgia of 
undetermined etiology.  Prior to his discharge, the veteran 
started to get improvement in the strength of his lower 
extremities, and there was a decrease in pain and improved 
ability to ambulate.  Since then, the veteran continued to 
complain of pain in the thigh and calf aggravated with 
walking.  The pain was described as a sharp pain, directly 
localized to the muscle.  There was perhaps associated 
palpable cramp and he denied numbness or radicular pain.  
Electromyogram (EMG) studies in September 1995 were 
reportedly negative, but on reviewing the data at this time, 
the examiner indicated that sensory data was suggestive of 
prolonged distal latencies in the lower extremities.  

Examination was limited to neuromuscular evaluation in the 
lower extremities and motor examination revealed normal tone 
with no atrophy or fasciculations, with a grade 5/5 in 
proximal and distal lower extremities.  He was tender to 
palpation in bilateral anterior thighs and calf muscles.  
Sensory examination revealed decreased vibration which was 
severe in the toes on the right greater than the left, and 
mild in the fingers.  The veteran's gait revealed normal toe 
and heel walking, and mild difficulties with Tandem gait.  
Deep tendon reflexes in the lower extremities were 1+ at the 
knees, and 1 at the ankles with reinforcement.  It was also 
noted that the plantar reflexed the flexor bilaterally.

The impression was mylagias of unclear etiology.  The 
examiner noted that the veteran had symptoms suggestive of 
intermittent claudication; however, he had normal pulses in 
his lower extremities, and recent vascular studies reportedly 
revealed negative findings.  There was no clinical evidence 
of weakness or myopathy on examination.  The localized nature 
of his muscle pain and negative creatine kinase (CK) and EMG, 
and lack of history of rhabdomyolysis did not support a 
diagnosis of metabolic myopathy.  

The association of the onset of his symptoms following his 
surgery was also considered unclear, since there was no 
evidence to support that he had developed any hemodynamic 
compromise, or that his hematocrit had decreased sufficiently 
to cause ischemic injury to his lower extremities.  Should 
further laboratory studies prove negative, the examiner 
believed that the evidence of localized pain to palpation 
might suggest a diagnosis of myofascial pain syndrome.

The impression also included possible distal large fiber 
sensory polyneuropathy.  The examiner noted that the veteran 
had significant decreases of vibration sense in the toes, to 
a greater degree than would be expected for his age.  
Contributing factors could include his past history of 
smoking.  The veteran was to be referred for further 
neurological evaluation.

In May 1997, the Board remanded the veteran's claim for 
additional VA medical examination.

VA muscles examination in June 1998 revealed that the claims 
file was unavailable for review but that the examiner had 
been furnished with the Board's remand of May 1997.  The 
veteran reported a history of undergoing a cardiac 
catheterization or aortic angiogram in July 1992, at which 
time there were some complications.  Following the procedure, 
he noted increasing difficulty with fatigability and cramping 
in both legs.  Previously an avid swimmer and walker, he had 
been deeply affected by this since his endurance was greatly 
compromised.  He stated that he could walk a short distance 
and had developed rather pronounced cramping in his calves 
and thighs.  Sometimes he could simply stop walking and the 
symptoms would resolve.  At other times, he had to sit down 
for these symptoms to resolve.

Physical examination revealed that neurological evaluation 
was normal with physiologic and symmetrical reflexes, and 
strength and sensation in both lower extremities.  He had 
limited internal rotation of both hips, although this was not 
particularly painful.  He also had good pulses in the 
popliteal and posterior tibial level.  There were no 
pronounced vascular changes in the lower extremities.  


The examiner recommended that the veteran see a vascular 
surgeon on consultation to gain some information that might 
be helpful in determining his current level of disability.  
Certain of his symptoms were found by the examiner to sound 
as though they involved vascular claudication, and the 
examiner went on to comment that he was not qualified to 
determine whether or not that might have been caused by the 
procedure he had performed in 1992.  At the same time, the 
examiner believed that some of the symptoms were consistent 
with neurogenic claudication, and that despite a negative 
neurological examination, the veteran might have neurogenic 
claudication from spinal stenosis.  However, if this was the 
etiology of his current bilateral lower extremity complaints, 
he was unable to attribute it to the angiographic procedure 
in 1992 and would recommend neurological evaluation.

VA peripheral examination in December 1998 revealed that the 
veteran reported back pain since his discharge from the 
service and that he had always had difficulty walking because 
of his back.  He was in the real estate business until 1992, 
at which time he underwent a heart "decatheterization" with 
entry through his right groin into his right femoral artery.  
He stated that after the heart "decatheterization," he was 
unable to stand secondary to bilateral lower extremity 
weakness.  He was hospitalized for approximately 5 weeks, and 
was on a walker for approximately three months thereafter.  
Currently, he walked without a walker but had bilateral lower 
extremity weakness after walking approximately one mile.  He 
had to sit in order for the weakness to resolve.

Physical examination revealed diminished pulses in both lower 
extremities.  Neurological examination was indicated to be 
normal with physiological and symmetrical reflexes, and 
strength and sensation in both lower extremities.  The 
impression was spinal stenosis by history, with bilateral 
lower extremity weakness on exertion.  The examiner concluded 
that it was entirely possible that the veteran had neurogenic 
claudication and also vascular claudication.  He noted that 
X-rays had been ordered to evaluate the degree of arthritis 
in the lumbar spine.  




Regardless of whether this was vascular or neurogenic 
claudication, the examiner could not relate this to injury 
suffered at the time of cardiac catheterization.  The 
examiner went on to comment that cardiovascular consultation 
might be necessary if X-rays appeared noncontributory.

December 1998 X-rays of the lumbar spine were interpreted to 
reveal degenerative disc disease at L4-5 and L5-S1 with 
severe degenerative joint disease at L5-S1.


Criteria

The Board finds that the threshold question to be answered in 
this case is whether the appellant has presented a well-
grounded claim, i.e., one, which is plausible.  If he has 
not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  

As will be explained below, the Board finds that the claim 
for compensation benefits for artery puncture and impairment 
of the legs pursuant to 38 U.S.C.A. § 1151 is not well 
grounded.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (previously known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") invalidated 38 C.F.R. 
§ 3.358(c)(3), on the grounds that that section of the 
regulation, which included an element of fault, did not 
properly implement the statute.  The provisions of 38 C.F.R. 
§ 3.358, excluding section (c)(3), remained valid.  


In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death were 
service connected.

38 C.F.R. § 3.358 provides, in pertinent part, that, in 
determining if additional disability exists, the 
beneficiary's physical condition immediately prior to the 
disease or injury in which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  38 C.F.R. 
§ 3.358(b)(1).  As applied to medical or surgical treatment, 
the physical condition prior to the disease or injury will be 
the condition in which the specific medical or surgical 
treatment was designed to relieve.  38 C.F.R. 
§ 3.358(b)(1)(ii).  Compensation will not be payable for the 
continuance or natural progress of disease or injuries for 
which the hospitalization, etc., was authorized.  38 C.F.R. 
§ 3.358(b)(2). 

In determining whether such additional disability resulting 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical, or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of such existing disease 
or injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(b), (c).  The new 38 C.F.R. § 3.358(c)(3), provides 
in part: Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

Since the veteran's appeal was pending prior to October 1, 
1997, it continues to be subject to review under the prior 
statutory language and interpretation effective prior to the 
amendments.  VAOPGCPREC 40-97.


"In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis)... of incidence or aggravation of a disease or 
injury in service (lay or medical testimony), and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence)."  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

The Board points out that for the purposes of determining 
whether a claim is well grounded, it must presume the 
truthfulness of the evidence, "except when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion."  
King v. Brown, 5 Vet. App. 19, 21 (1993).  Thus, in the 
context of a claim under 38 U.S.C.A. § 1151, a well-grounded 
claim in this case would include medical evidence tending to 
show that a disability associated with artery puncture and/or 
leg impairment or additional disability associated with 
artery puncture and/or leg impairment resulted from the 
surgical procedure conducted by the VA in July 1992 or other 
VA treatment.  

When after all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against a claim, in which case, the claim is denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).



Analysis

At the outset, the Board notes that at the time of the May 
1997 remand, the Board found that there was a reasonable 
possibility that additional VA medical examination might 
reveal medical opinions which at least made the veteran's 
claim capable of substantiation, and that further evidentiary 
development was therefore warranted.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 
80 (1990).  In this regard, the record reveals that the RO 
sought and obtained both a VA muscles examination in June 
1998 and a peripheral nerves examination in December 1998, 
and that the record includes a report of the results of the 
examinations.  

Consequently, the Board finds that a reasonable effort has 
been made to comply with the requests contained within the 
Board's remand, and that as the Board has ultimately found 
that the appellant has not met the initial burden of 
submitting a well-grounded claim, no additional duty to 
assist the appellant has arisen.

As was noted above, the veteran contends that he currently 
has disabilities or additional disability associated with 
artery puncture and leg impairment which he claims resulted 
from a PTCA procedure performed by VA in July 1992.  However, 
while the record shows current medical data and opinions to 
support the proposition that he currently has localized 
bilateral leg pain which might possibly be attributable to 
neurogenic and/or vascular claudication, there are no medical 
data or opinion to support his view that any such disability, 
whether additional or otherwise, is the result of the VA July 
1992 surgical procedure or other VA treatment.  

In addition to his bilateral leg impairment, the veteran 
apparently contends that the July 1992 VA surgical procedure 
might have produced other new or additional disability, 
either as related to the artery puncture, his subsequent GI 
bleeds, or in connection with the MI which the veteran 
experienced during the surgery.  



However, since the record does not contain any medical 
evidence showing that the artery puncture, GI bleeds, or MI 
produced such disability, such a claim is currently not well 
grounded on the additional basis that there is no current 
disability.  The Board finds that "current disability" 
means a disability shown by competent medical evidence to 
exist at the time of the award of compensation.  Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 
Vet. App. 268 (1997).  

The Court has held that the regulatory definition of 
"disability" is the ". . . impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions . . . ."  38 C.F.R. § 4.1 (1997); Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  Under these 
criteria, "disability" for VA compensation benefit purposes 
is not shown to be present in this case as to other claimed 
residuals of the artery puncture, the GI bleeds, and/or the 
July 1992 MI.  It is further noted that there is 
uncontroverted medical opinion that the artery puncture was 
made as part of the July 1992 surgical procedure and that the 
GI bleeds may have been related to properly administered 
mediation.  

As such, the Board finds that these were a necessary 
consequence of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, and, therefore, not compensable.  It is also 
noted that the veteran signed a consent form which identified 
stroke and injury to blood vessels as risks associated with 
the July 1992 surgery.  See 38 C.F.R. § 3.358(c)(3).

As noted above, while the Board concedes some identifiable 
disability of the legs diagnosed as either neurogenic or 
vascular claudication, the veteran's claim would still not be 
well grounded since the veteran has only provided lay 
testimony and statements in support of his allegation that a 
current disability of the lower extremities or additional 
lower extremity disability is attributable to the July 1992 
VA surgery or other VA treatment.  


As such, the assertion of the appellant and any other lay 
witness as to this issue addresses medical causation and is 
not competent.  See Layno v. Brown, 6 Vet. App. 465, 470-71 
(1994).  This assertion does not constitute competent 
evidence to the effect that the appellant's claimed symptoms 
or disabilities are attributable to any incident associated 
with VA treatment.  "Just as the BVA must point to a medical 
basis other than its own unsubstantiated opinion, ...[the] 
appellant cannot meet [her] initial burden by relying upon 
[her] own ... opinions as to medical matters."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The contentions raised in the context of this appeal, 
however, are not supported by the evidence of record, nor has 
any competent medical evidence in support of these 
allegations been offered.  As the appellant is a lay person, 
his contentions are not probative since they are not 
competent to provide an opinion on medical causation.  See 
King v. Brown, supra; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
opinion of qualified medical personnel is required to 
establish medical causation.  Grottveit v. Brown, supra.  

The Board would also point out that there is no objective 
medical evidence of record which demonstrates any clinical 
relationship between any alleged disorder and VA treatment 
and/or examination.  There is simply no clinical evidence 
associating VA examination or treatment with any underlying 
symptom or disorder.  

In this regard, the Board further notes that the most recent 
VA examiner in December 1998 concluded that even if the 
veteran were to have vascular or neurogenic claudication, he 
could not relate this to injury suffered at the time of his 
cardiac catheterization. 

Accordingly, in view of the lack of medical evidence or 
opinion indicating that the July 1992 VA surgical procedure 
or other VA treatment caused disability or additional 
disability associated with artery puncture, GI bleeds, leg 
impairment, and a MI reportedly suffered by the veteran at 
the time of the surgery, the claim for compensation benefits 
pursuant to 38 U.S.C.A. § 1151 must be denied as not well 
grounded.  



The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant has not submitted a well-grounded claim of 
entitlement to compensation benefits for artery puncture and 
impairment of the legs pursuant to 38 U.S.C.A. § 1151, the 
doctrine of reasonable doubt has no application to his case.

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for artery puncture and impairment of the legs; the 
appeal must be denied.  No duty to assist the appellant in 
this claim has arisen.  The RO's adjudication of the claim 
does not constitute prejudicial error.  Grottveit, 5 Vet. 
App. at 93; Tirpak, 2 Vet. App. at 611; Sanchez v. Derwinski, 
2 Vet. App. 330, 333 (error is harmless if it does not change 
the resolution of appellant's claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In this instance, the Board does not find such prejudice 
because the appellant has not met the threshold obligation of 
submitting a well-grounded claim.  Meyer v. Brown, 9 Vet. 
App. 425 (1996).


ORDER

The veteran not having submitted a well-grounded claim for 
compensation benefits for artery puncture and impairment of 
the legs pursuant to 38 U.S.C.A. § 1151, the claim is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

